FILED
                              NOT FOR PUBLICATION                           SEP 26 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



JUAN GONZALEZ-PEDRO,                              No. 12-71783

               Petitioner,                        Agency No. A200-569-821

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted September 24, 2013 **

Before:        RAWLINSON, N.R. SMITH, and CHRISTEN, Circuit Judges.

       Juan Gonzalez-Pedro, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s decision denying his application for asylum, withholding of

removal, and protection under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Zehatye v. Gonzales, 453 F.3d 1182, 1184-85 (9th Cir. 2006), and we

deny the petition for review.

         The record does not compel the conclusion that Gonzalez-Pedro established

extraordinary circumstances to excuse the untimely filing of his asylum

application. See 8 C.F.R. § 1208.4(a)(5). Accordingly, his asylum application

fails.

         Substantial evidence supports the BIA’s finding that Gonzalez-Pedro failed

to establish past persecution or a fear of future persecution on account of a

protected ground based on having been bullied by children in school and

threatened by his uncle. See Parussimova v. Holder, 555 F.3d 734, 740 (9th Cir.

2009) (The Real ID Act “requires that a protected ground represent ‘one central

reason’ for an asylum applicant’s persecution”); see also Molina-Morales v. INS,

237 F.3d 1048, 1052 (9th Cir. 2001) (personal retribution is not persecution on

account of a protected ground). Accordingly, Gonzalez-Pedro’s withholding of

removal claim fails.

         Substantial evidence also supports the BIA’s denial of CAT protection

because Gonzalez-Pedro failed to demonstrate it is more likely than not he would

be tortured by or with the consent or acquiescence of the Guatemalan government


                                           2                                     12-71783
if returned. See Silaya v. Mukasey, 524 F.3d 1066, 1073 (9th Cir. 2008) (denying

petition for relief under CAT because petitioner failed to demonstrate it was more

likely than not that she would be tortured “at the instigation of, or with the

acquiescence of the Philippine government”).

      PETITION FOR REVIEW DENIED.




                                           3                                     12-71783